     Case 3:19-cv-00163-MMD-CLB Document 13 Filed 06/29/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TONY ALLEN PRESSLER,                                Case No. 3:19-cv-00163-MMD-CLB
4                                             Plaintiff                     ORDER
5            v.
6     ELKO COUNTY JAIL, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On April 22, 2020, the Court screened Plaintiff’s complaint, dismissed the

11   complaint in its entirety, and gave Plaintiff leave to file an amended complaint within 30

12   days. (ECF No. 7.) On May 18, 2020, Plaintiff filed a single page amended complaint

13   without any factual allegations. (ECF No. 9.) Because it was not clear whether this was

14   an accidental filing mistake, the Court gave Plaintiff an additional 30 days to file his

15   amended complaint. (ECF No. 10.)

16          Plaintiff has now filed two identical motions requesting an extension of time to file

17   an amended complaint. (ECF Nos. 11, 12.) In his motions, Plaintiff alleges that he is

18   having difficulty filing an amended complaint because, among other issues, he does not

19   have adequate access to the law library and jail staff are not assisting him in obtaining

20   proof of his allegations. (ECF Nos. 11 at 1.) The Court notes that Plaintiff does not need

21   to include any legal citations in his amended complaint or provide proof of his allegations.

22   In the Court’s screening order, the Court explained the legal standards for the claims that

23   Plaintiff was attempting to bring. In his amended complaint, Plaintiff must allege facts

24   that meet those standards, but he does not need to provide proof of his allegations or

25   citations to legal cases.

26          The Court grants Plaintiff’s motions for an extension of time. Plaintiff shall file his

27   first amended complaint on or before August 1, 2020. The Court will not grant another

28   extension of time for Plaintiff to file his first amended complaint. If Plaintiff fails to file a
     Case 3:19-cv-00163-MMD-CLB Document 13 Filed 06/29/20 Page 2 of 2



1    timely first amended complaint, this action will be dismissed with prejudice for failure to
2    state a claim. (See ECF No. 7 at 10.)
3    II.    CONCLUSION
4           For the foregoing reasons, it is ordered that the motions for extension of time (ECF
5    No. 11, 12) are granted.
6           It is further ordered that Plaintiff shall file his first amended complaint on or before
7    August 1, 2020.
8           It is further ordered that, if Plaintiff fails to timely file his first amended complaint,
9    this action will be dismissed with prejudice for failure to state a claim.
10
11          DATED: June 29, 2020.
12
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
